ITEMID: 001-77500
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PIATKOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1950 and lives in Koluszki, Poland.
5. Between 1991 and 1993 the applicant was the Head of the Civic Gasification Committee of the “Łódzkie” housing co-operative (Społeczny Komitet Gazyfikacji “Os. Łódzkie”).
6. In July 1995 the Board of the Koluszki Commune (Zarząd Miasta i Gminy) requested the prosecution service to initiate an investigation against the applicant for not returning documents concerning the Committee.
7. On 16 October 1995 the applicant was charged with having hidden the documents.
8. On 2 January 1996 the applicant was indicted before the Tomaszów Mazowiecki District Court (Sąd Rejonowy).
9. On 9 May and 13 November 1996 the District Court held hearings. On the latter date it gave a judgment in which it found that the applicant had committed the offence. The trial court conditionally discontinued the proceedings. The applicant was given a term of probation of one year and ordered to pay PLN 300 to a charity. The applicant appealed.
10. On 23 September 1997 the Piotrków Trybunalski Regional Court (Sąd Wojewódzki) held a hearing and on 25 September 1997 it dismissed the applicant’s appeal.
11. In May 1998 the applicant lodged a cassation appeal with the Supreme Court (Sąd Najwyższy).
12. On 9 January 2001 the Supreme Court dismissed the cassation appeal as manifestly ill-founded.
13. Articles 417 et seq. of the Civil Code (Kodeks cywilny) provide for the State’s liability in tort.
In the version applicable until 1 September 2004, Article 417 § 1, which lays down a general rule, read as follows:
“1. The State Treasury shall be liable for damage caused by a State official in the performance of the duties entrusted to him.”
14. Article 442 of the Civil Code sets out limitation periods in respect of various claims based on tort. That provision applies to situations covered by Article 417 of the Civil Code. Article 442, in so far as relevant, reads:
“1. A claim for compensation for damage caused by a tort shall lapse three years following the date on which the claimant learned of the damage and of the persons liable for it. However, the claim shall in any case lapse ten years following the date on which the event causing the damage occurred.”
15. On 17 September 2004 the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) entered into force. It lays down various legal means designed to counteract and/or redress the undue length of judicial proceedings.
A more detailed rendition of the relevant domestic law provisions is set out in the Court’s judgment in Krasuski v. Poland, no. 61444/00, §§ 34–46, ECHR 2005–... (extracts) and in Charzyński v. Poland (dec.), no. 15212/03, §§ 12-23, ECHR 2005-....
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
